COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name: Karen Kristine Silvio v. Jo-Lynn Boggan, Adminstratrix of
                     the Estate of Sybil Christine Silvio

Appellate case number: 01-16-00258-CV

Trial court case number: 2016-15418

Trial court:           129th District Court of Harris County

       On March 22, 2016, appellant filed her notice of appeal attempting to appeal
the trial court’s March 21, 2016 order granting defendant’s plea to the jurisdiction.
On April 19, 2016, the trial court vacated and set aside its order granting defendant’s
plea to the jurisdiction. It now appears there is no final judgment in this case.
       Generally, a Texas appellate court has jurisdiction to hear only an appeal from
a final judgment. Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).
However, appellate courts have jurisdiction to consider immediate appeals of
interlocutory orders if a statute explicitly provides appellate jurisdiction. Stary v.
DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998); New York Underwriters Ins. Co. v.
Sanchez, 799 S.W.2d 677, 679 (Tex. 1990); see also TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014 (West Supp. 2015) (statutory list of appealable interlocutory orders).
Because it appears that the record does not have a final judgment, the Court may
dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
       Unless appellant files a response demonstrating by citation to the law that this
Court has jurisdiction of the appeal, this appeal will be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). Appellant’s response, if any, is
due in this Court no later than 5:00 p.m. Friday, June 17, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: June 7, 2016